Title: From George Washington to John Fitzgerald and George Gilpin, 27 January 1789 [letter not found]
From: Washington, George
To: Fitzgerald, John,Gilpin, George


	Letter not found: to John Fitzgerald and George Gilpin, Mount Vernon, 27 Jan. 1789. The dealer’s catalog quotes from this letter: “As the business of the Poto’k Company seems, in some measure, to have come to a crisis—I have thought (since you left this on Sunday) whether a Full meeting of the Board is not More desirable than to write to Messrs. Johnson & Lee.—No communications can be so full and satisfactory as verbal ones—nor any measures so well devised as those which may be agreed on in such an Interview.—If in this instance you coincide with me in sentiment, and will request their attend’e at the Seneca falls (which is about central) I will make it a point to be there.—The sooner this happens after the General Election on Monday next (sooner it can not) the better it will suit me—and, according

to your Acc’t the affairs of the Company also.—Do not trust the summons to accidental conveyances—but act, if you approve the Measure, on sure ground—and let me know the day that is fixed on. . . .”
